Case: 16-60019      Document: 00513706153         Page: 1    Date Filed: 10/05/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit


                                    No. 16-60019
                                                                                   FILED
                                                                             October 5, 2016
                                  Summary Calendar
                                                                              Lyle W. Cayce
                                                                                   Clerk
MICHAEL A. DE GRAFFENRIED,

                                                 Plaintiff-Appellant

v.

SMITHWAY MOTOR XPRESS, INCORPORATED,

                                                 Defendant-Appellee


                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                              USDC No. 3:14-CV-9


Before JONES, WIENER, and CLEMENT, Circuit Judges.
PER CURIAM: *
       Plaintiff-Appellant Michael A. de Graffenried appeals the grant of
summary judgment and the dismissal of his defamation lawsuit against his
former employer, Smithway Motor Xpress, Inc. (Smithway). In his pro se
lawsuit, de Graffenried alleged that Smithway had defamed him by reporting
that his employment was terminated because he had refused a drug and
alcohol test following a workplace injury. The district court granted summary


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-60019     Document: 00513706153      Page: 2   Date Filed: 10/05/2016


                                  No. 16-60019

judgment because de Graffenried had failed to establish a genuine issue of
material fact regarding the truth of Smithway’s representation, and in
Mississippi, truth is an absolute defense to a defamation lawsuit. See Journal
Publ’g Co. v. McCullough, 743 So. 2d 352, 360 (Miss. 1999).
      Even though he disputes some irrelevant factual findings in the district
court’s opinion, de Graffenried does not challenge the district court’s analysis
of his defamation claim. He does not identify any legal error for review by us,
and he does not cite any legal authority to support overturning the grant of
summary judgment. Although we apply less stringent standards to parties
proceeding pro se than to parties represented by counsel, and we liberally
construe the briefs of pro se litigants, parties proceeding pro se must still brief
the issues and reasonably comply with the requirements set forth in Rule 28
of the Federal Rules of Appellate Procedure. Grant v. Cuellar, 59 F.3d 523,
524 (5th Cir. 1995). As de Graffenried has not challenged the district court’s
reasons for dismissing his defamation action, he is deemed to have abandoned
the sole issue before us. See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir.
1993); Brinkmann v. Dallas Cnty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th
Cir. 1987) (holding that, when an appellant fails to identify any error in the
district court’s analysis, it is the same as if the appellant had not appealed the
judgment).
      In light of de Graffenried’s abandonment of his claim, the judgment of
the district court is AFFIRMED.




                                        2